CRAIG, J.
The opinion in the above-entitled cause, reported in 62 Cal. App. 541 [217 Pac. 567], and dated June 16, 1923, is hereby amended so that the concluding sentences thereof shall read as follows:
“The authority of the parents in the matter of giving consent to the marriage of their infant child is conferred, and also- is limited by the statute. This marriage became voidable immediately upon solemnization, and could become binding only in case the plaintiff had freely cohabited with the defendant after attaining the age of consent.”
Otherwise said opinion is to remain as originally reported.
Finlayson, P. J., and Works, J., concurred.